Information Disclosure Statement
The information disclosure statement filed January, 30, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show:
A constant-velocity rotary joint where the further portions are formed in a linear manner as recited in claim 16, or a constant-velocity rotary joint where the outer portion of each outer ball track center line widens linearly with respect to the longitudinal axis of the outer joint part, and the inner portion of each inner ball track center line widens linearly with respect to the longitudinal axis of the outer joint part as recited in claims 17-19.  None of the 
A constant-velocity rotary joint where the center points of the at least one concavely curved inner portion of the plurality of outer ball tracks and the center points of the at least one convexly curved outer portions of the plurality of inner ball tracks are each located at a greater distance from the joint center point than the center points of the spherical inner cage surface and of the spherical outer cage surface as recited in claim 27

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because the detailed description of the invention fails to describe a constant-velocity rotary joint as recited in claim 26 in a manner complying with 37 CFR 1.74.

Claim Rejections - 35 USC § 112
Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 14 is directed to a constant velocity joint, and recites the limitation, “the inner ball track center line and the outer ball track center line of the track pair intersect in an intersection point and are not mirror-symmetrical with respect to a mirror plane through the intersection point”.  However in a constant velocity joint with such intersecting groove design, the grooves must be of the opposite hand, in other words mirror image (see item 8 below).  Since the grooves of the instant invention are not mirror image, the instant invention cannot perform as a constant velocity joint.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of claims 16-19 recites limitations pertaining to linear ball track portions yet none of the drawings that attempt to show a constant-velocity rotary joint (Figs. 1-4 & 12-14) show a ball track having a discernible linear portion.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 16-19 recites limitations pertaining to linear ball track portions yet none of the drawings that attempt to show a constant-velocity rotary joint (Figs. 1-4 & 12-14) show a ball track having a discernible linear portion.  Without such it is not possible to accurately determine the metes and bounds of the claims.

Claim Rejections - 35 USC § 101
Claims 14-26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The disclosed invention is a constant velocity ball joint with intersecting groove construction.  In such a joint the grooves must be of the same geometric characteristics but opposite hand, in other words mirror image (see item 8 below).  However, in the disclosed invention the grooves are not mirror image (see paragraph 0043).  As such the disclosed invention cannot perform the function of a constant velocity joint and is therefore inoperable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At the first full paragraph on page 100, Universal joint and Driveshaft Design Manual teaches that in a ball type CV joint using some form of intersecting groove design the mating grooves must be of the same geometric characteristics, but of the opposite hand (i.e.  mirror image).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679